Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-15 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-9, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an envelope surface having at least one helix shape of an electrically insulating material  " in combination with the remaining limitations of the claim 1. 
Regarding claim 10 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a second electrically insulating tube with a second diameter, wherein the first electrically insulating tube and the second electrically insulating tube are arranged concentrically with a distance between them" in combination with the remaining limitations of the claim 10. 

Regarding claim 11-15 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" , the method comprising: winding a first helix shape of the electrically insulating fiber composite material at a first pitch such that there is a first gap between the winding turns, the first helix shape " in combination with the remaining limitations of the claim 11. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Nazaryan (US 6303870 B1) Cumming et al. (US 4845307) and Spillyard (US 6005196)
Nazaryan discloses an insulator cover protector.
Cumming  discloses an insulator cover device.
Spillyards disclose an insulator cover devices.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: “an envelope surface having at least one helix shape of an electrically insulating material “in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: “a second electrically insulating tube with a second diameter, wherein the first " in combination with the remaining limitations of the claim 10.

None of the references, alone or in combination, teach all of the limitations for theclaims including "  the method comprising: winding a first helix shape of the electrically insulating fiber composite material at a first pitch such that there is a first gap between the winding turns, " in combination with the remaining limitations of the claim 11. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).